DETAILED ACTION

This office action is in response to the claims filed 2/6/2019.  Claims 1-15 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: Claim 1 recites, “each wheel” in lines 5, 6-7, and 8, and claim 9 recites, “each wheel” in lines 5, 7, and 9. It is suggested to amend the claim to recite “each of the roller wheels” to maintain claim consistency with claims 5 and 13 and to make clear that the limitation refers back to the “array of roller wheels” previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 11, lines 1-3 recites, “wherein each of the roller wheels defines an inner race of a first material, wherein the first material defines a greater durometer hardness than the material forming the patient engaging outer surface.”  Claim 9, from which claim 11 depends from, recites, “the inner race having a shore A hardness of between about 1 and about 20” in line 6 and “wherein each wheel defines a patient engaging outer surface formed from a material having a Shore D hardness of at least about 10” in lines 9-10. A Shore A hardness of between about 10 and about 20 will always have a lower durometer hardness than a shore D hardness of at least 10 (a Shore D hardness of 10 is equivalent to a Shore A hardness of about 45), and therefore it would be impossible for the first material of the inner race to define a greater durometer hardness than the patient engaging outer surface.  Therefore, one of ordinary skill in the art would be unable to make an invention with the claimed Shore durometer ranges while having the first material defining a greater hardness than the material forming the patient engaging outer surface. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 5-6 recites “each wheel defining an opening passing through a longitudinal thereof”. The phrase “a longitudinal thereof” is grammatically incorrect, and it is unclear whether the phrase “a longitudinal thereof” refers to a structural element, a direction or other limitation.   
Claim 3 recites the limitation "the material forming the patient engaging outer surface” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, is it is unclear whether the term “the material” specifically refers back to the cushion material previously recited in claim 1, either the foam or cushion material previously recited in claim 1, or a different material forming the patient engaging outer surface.
Regarding claim 4, lines 1-2 recite, “the flexible material can be elongated by applying extension forces to the flexible material”. The phrase “can be” is indefinite because it is unclear whether it refers to the capability of performing a function or the possibility or permissiveness of performing the function.
Claim 9 recites the limitation "the opening of each wheel” in line 7.  There is insufficient antecedent basis for this limitation in the claim, is it is unclear whether this 
Regarding claim 10, lines 2-3 recite, “the array of roller wheels, when arranged such that their respective openings . . .”  It is unclear whether the limitation “their respective openings” refers back to “the opening of each wheel”, “the inner race having an opening therethrough” recited in claim 9, or to another structural element. 
Regarding claim 11, line 1 recites, “an inner race”.  It is unclear whether “an inner race” refers back to the inner race previously recited in line 5 of claim 9 or to a different structural element.  
Regarding claim 12, lines 1-2 recite, “the flexible material can be elongated by applying extension forces to the flexible material”. The phrase “can be” is indefinite because it is unclear whether it refers to the capability of performing a function or the possibility or permissiveness of performing the function.
Claims 2, 5-8, and 13-15 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, 6-7, 9-10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2015/0025568) in view of Bick (2018/0055723) and Slocum (2017/0273859).
Regarding claim 1, Liu discloses a device for treating edema and other skin and tissue ailments (acupressure apparatus), the device comprising: a section of flexible material (105) (cord); a first handle (101) (handles) carried at a first end of the section of material; a second handle (101) carried at a second end of the section of material (as shown in fig 1a, two handles are disposed at opposite sides of the flexible material (105)  (fig 1a, para [0019]); a roller wheel (110) (acupressure ball), the wheel (112) defining an opening (rope passage) passing through a longitudinal thereof, wherein the flexible material (115) extends through the opening of the wheel (cord (115) is threaded through the ball (110)) (fig 1a, para [0019]), wherein each wheel (112) defines a patient engaging outer surface (outer surface of wheel (112))
Liu does not disclose an array of roller wheels.
However, Bick teaches a massage apparatus including a section of flexible material (104) (rope) and an array of roller wheels (112) (plurality of balls) for providing massage to a user (para [0023]).

The now-modified Liu’s device does not disclose the patient engaging outer surface formed from foam or cushion material.
However, Slocum teaches a massaging device including a flexible material (90) (leash) and a plurality of roller wheels (30A, B) (rolling massage elements) for providing massage, wherein the plurality of roller wheels (30A, B) made of a solid material of a softer material such as foam rubber (para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the array of roller wheels of modified Liu by forming the array of roller wheels of a cushioning material such as foam rubber as taught by Slocum in order to provide a material of a softer durometer hardness for providing a different massage experience for different people (Slocum, para [0033]).
Regarding claim 2, Liu discloses the section of flexible material (105) defines a length between the first handle and the second handle (101) (see fig 1a of Liu), and the modified Liu’s reference discloses the array or roller wheels (112 of Bick), when arranged such that their respective openings are coaxially aligned and in abutting relationship, define a length thereof that is less than the length of flexible material (104 of Bick) between the first handle and the second handle (as shown in figs 2-3 of Bick, 
Regarding claim 4 Liu discloses the flexible material (105) can be elongated by applying extension forces to the flexible material (105) (flexible material (105) is elastic and can be made of rubber or a stretchable polymer) (para [0019]).
Regarding claim 6, Liu discloses in fig 2 that, in use, a user is capable of grasping both of the first handle and the second handle and extends the device around a body portion (para [0021]).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, because a user as shown in fig 2 is capable of translating the device generally along a length of the body portion, the modified Liu’s device is capable of performing the intended use, and therefore it meets the claim.
Regarding claim 7, Liu discloses a cuff (physical stoppers) on the flexible material (105) to define a stop to limit translation of the array of roller wheels (112) along the flexible material (105) (physical stoppers may be placed at the points where the flexible material (105) exits the roller wheel (112)) (para [0019]).
Regarding claim 9, Liu discloses a device for treating edema and other skin and tissue ailments (acupressure apparatus), the device comprising: a section of flexible material (105) (cord); a first handle (101) (handles) carried at a first end of the section of material; a second handle (101) carried at a second end of the section of material (as shown in fig 1a, two handles are disposed at opposite sides of the flexible material (105)  
Liu does not disclose an array of roller wheels.
However, Bick teaches a massage apparatus including a section of flexible material (104) (rope) and an array of roller wheels (112) (plurality of balls) for providing massage to a user (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the roller wheel of Liu by providing a plurality of roller wheels to form an array or roller wheels as taught by Bick in order to allow a user to access a plurality of pressure points using the plurality of roller wheels for stress relief and relaxation (Bick, para [0008]).
The now-modified Liu’s device does not disclose the inner race having a shore A hardness of about 1 to about 20 and the patient engaging outer surface formed from a material having a Shore D hardness of at least 10.
However, Slocum teaches a massaging device including a flexible material (90) (leash) and a plurality of roller wheels (30A, B) (rolling massage elements) for providing massage (para [0049]), wherein the plurality of roller wheels (30A, B) include an inner race (balls are hollow with an external layer), and the hollow portion is filled with a material of low durometer (hollow portion of balls are filled with sponge rubber) (para [0038]), and wherein the external layer forms a patient engaging outer surface which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the array of roller wheels of modified Liu by forming the array of roller wheels with an inner race formed from a low durometer material such as sponge rubber with an external layer forming a patient engaging outer layer made of a rubber or thermoplastic polymer with a Shore D hardness of at least 10 as taught by Slocum in order to provide an rolling massage element with the appropriate durometer for the desired pressure of the massage (Slocum, para [0035]).
The now-modified Liu’s device does not disclose the inner race having a shore A hardness of about 1 to about 20.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inner race made of a low durometer material of modified Liu to have a shore A hardness of about 1 to about 20, as it has been held that optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the durometer of the inner race by routine experimentation would have been an obvious modification in order to achieve the result of providing support to adjust the hardness or durometer of the external layer to allow for the use of less expensive materials (Slocum, para [0038]).
Regarding claim 10, Liu discloses the section of flexible material (105) defines a length between the first handle and the second handle (101) (see fig 1a of Liu), and the 
Regarding claim 12 Liu discloses the flexible material (105) can be elongated by applying extension forces to the flexible material (105) (flexible material (105) is elastic and can be made of rubber or a stretchable polymer) (para [0019]).
Regarding claim 14, Liu discloses in fig 2 that, in use, a user is capable of grasping both of the first handle and the second handle and extending the device around a body portion (see fig 2, para [0021]).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, because a user as shown in fig 2 is capable of translating the device generally along a length of the body portion, the modified Liu’s device is capable of performing the intended use, and therefore it meets the claim.
Regarding claim 15, Liu discloses a cuff (physical stoppers) on the flexible material (105) to define a stop to limit translation of the array of roller wheels (112) along the flexible material (105) (physical stoppers may be placed at the points where the flexible material (105) exits the roller wheel (112)) (para [0019]).
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Bick, and Slocum as applied to claims 1 and 9 above, and further in view of Buffalow (2,156,839).
Regarding claims 3 and 11, modified Liu discloses an array of roller wheels.
Modified Bick does not disclose each of the roller wheels defines an inner race of a first material, wherein the first material defines a greater durometer hardness than the material forming the patient engaging outer surface.
However, Buffalow teaches a massage device including a roller wheel which defines an inner race (10) (sleeve) of a first material (hard rubber or metal), and a patient engaging outer surface (9) (balls) made of a second material (sponge rubber) (page 2, col 1, ln 26-34), and wherein the first material defines a greater durometer hardness than the material forming the patient engaging outer surface (a hard material such as a hard rubber or metal has a greater material than a soft material such as sponge rubber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liu by providing an inner race of a first material such as a hard rubber that defines a greater durometer hardness than the material forming the patient engaging outer surface as taught by Buffalow, as the use providing an inner portion of a roller made of a harder, more durable material is known in the art to reduce friction and to reduce wear on the roller.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Bick, and Slocum as applied to claims 1 and 9 above, and further in view of L’Homme et al (2011/0245741).
Regarding claims 5 and 13, modified Liu discloses an array of roller wheels.
Modified Liu does not disclose each of the roller wheels defines a cylindrical cross-section.
However, L’Homme teaches a massage device including an array of roller wheels (16) (rollers) (para [0032]), wherein each of the roller wheels (16) may be define a cylindrical cross-section (ring-shaped or cylindrical rollers) (para [0037])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liu by providing an array of roller wheels that defines a cylindrical cross-section by being either ring-shaped or cylindrical as taught by L’Homme in order to provide a different shape of the roller to yield the desired therapeutic effect, including a deeper or smoother massage (L’Homme, para p0037]).
Claim 8 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Bick, and Slocum as applied to claim 1 above, and further in view of Walker et al (5,577,995).
Regarding claim 8, modified Liu discloses a patient engaging outer surface formed from foam.
Modified Liu does not disclose the foam has a Shore A durometer hardness of between about 1 and about 20.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the patient engaging outer surface to have a Shore A durometer hardness of between about 1 and about 20 as taught by Walker in order to provide a resilient patient engaging outer surface which is soft to prevent injury to the patient during treatment (Walker, col 7, ln 51-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hodorf (2013/0018290), Burnham (5,725,484), Le Voi (4,345,757), and Lee (2016/0235625) disclose massage devices with roller wheels mounted on a section of flexible material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785